EXHIBIT 10.35


ASSUMPTION AND ASSIGNMENT AGREEMENT


THIS ASSUMPTION AND ASSIGNMENT AGREEMENT ("Agreement") is made as of this 16th
day of September, 2014, by and among Coldwater Creek Merchandising & Logistics,
Inc., a Delaware corporation, as debtor and debtor in possession ("Assignor");
Comenity Servicing, LLC, a Texas limited liability company ("Assignee"); and
Foothill Shadows, LLC, a Delaware limited liability company ("Master Landlord").



I. The Leases.



Assignor is the lessee and Master Landlord is the lessor under the lease
identified on Exhibit "A" (the "Master Lease") and for the premises as more
specifically described on Exhibit "B" attached hereto (the "Property"). 
Assignor is also the sublandlord and Assignee is the subtenant under the
sublease identified on Exhibit "C" (the "Sublease") and for the premises also
more specifically described on Exhibit "D" (the "Premises").



II. The Assignor's Bankruptcy Case



Assignor, along with its affiliated debtors and debtors in possession
(collectively, the "Debtors"), has filed a voluntary petition for relief
pursuant to chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§101
et. seq. (as amended, the "Bankruptcy Code"), in the United States Bankruptcy
Court for the District of Delaware (together with any other court having proper
jurisdiction, the "Bankruptcy Court"), as Case No. 14-10867 (BLS).



III. The Assignor's Assignment of the Master Lease



Assignor has agreed to assign and Assignee has agreed to assume the Master Lease
on the terms and conditions set forth herein (the "Assignment"), and as
authorized under sections 363 and 365 of the Bankruptcy Code and proposed by the
Third Amended Joint Plan of Liquidation of Coldwater Creek Inc. and its Debtor
Affiliates Pursuant to Chapter 11 of the

--------------------------------------------------------------------------------






Bankruptcy Code, dated August 8, 2014 [Docket No. 835] (the "Plan"), and
Assignor has determined that an assumption and assignment of the Master Lease in
accordance with sections 363 and 365 of the Bankruptcy Code is in the best
interests of its creditors and interest holders.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:


A.  Summary of Transaction - On and after the Closing Date (as defined herein)
and pursuant to the terms and conditions and for the consideration outlined
below, Assignor hereby assigns to Assignee all of Assignor's right, title, and
interest under the Master Lease; provided, however, that the Assignment
contemplated herein is subject to and conditioned upon the Master Landlord and
the Assignee agreeing to and executing the Second Amendment to the Amended and
Restated Lease Agreement that is acceptable in both form and substance to the
Assignee and Master Lessor in their discretion (the "Comenity Amendment").  For
the avoidance of doubt, the Assignment, the Closing (as defined herein) and the
Closing Date shall not occur unless and until the Comenity Amendment is agreed
and executed by the Master Landlord and the Assignee.  Any security deposit
presently on account with the Master Landlord will be refunded by Master
Landlord to Assignor (to the extent not previously applied by the Master
Landlord).  Except as agreed in writing by the Master Landlord (including,
without limitation, in the Comenity Amendment), Assignee hereby recognizes and
acknowledges that the Master Landlord's rights to full performance of all terms,
conditions and covenants of the Master Lease remains in effect on and after the
Closing Date. Except as agreed in writing by the Master Landlord (including,
without limitation, in the Comenity Amendment), Assignee assumes all of the
terms, conditions and covenants of the Master Lease as lessee thereunder on and
after the Closing Date.  Subject to the payment of the Cure Payment (as defined
below), Assignee does
2

--------------------------------------------------------------------------------






not assume any obligations as lessee under the Master Lease prior to the Closing
Date, including, but not limited to, any Additional Rent (as defined in the
Master Lease) allocable to the period occurring prior to the Closing Date. 
Further, pursuant to section 365(f) of the Bankruptcy Code, on and after the
Closing Date, Assignor and the Debtors shall be relieved from any liability for
any breach of or default in performance of the Master Lease, and Assignee shall
indemnify and hold Assignor and the Debtors harmless from any breach of the
Master Lease or default in the performance of any terms, conditions and
covenants contained in the Master Lease occurring after the Closing Date. The
Master Landlord has agreed to accept from Assignee the payment of $    (the
"Cure Payment"), in full satisfaction of Master Landlord's claims against
Assignor and the Debtors for monies due and owing but not paid under the Master
Lease, and the Cure Payment together with the Assignment hereunder shall relieve
the Assignor and the Debtors of all liability arising under the Master Lease on
account of such sums due and owing but not paid.   In addition, the Assignor
shall remit payment prior to Closing for its share of all outstanding property
taxes, owing and accrued but not yet due, as of the Closing Date.


B.  Sublease – In accordance with the terms of the Plan, the Sublease shall be
deemed rejected, and no further amounts or obligations with respect to the
Sublease shall be due from the Assignee to the Assignor.


C.  Consideration - The total consideration to be paid by Assignee is the Cure
Payment, payable to Master Landlord at the Closing (as defined herein). The Cure
Payment is to be released and paid upon Closing.


D.  Closing - The Closing of the this Agreement ("Closing") shall take place on
the first business day following the date on which the Approval Order (defined
below) is entered (the "Closing Date"), provided that (i) the Closing and the
Closing Date shall only occur
3

--------------------------------------------------------------------------------






to the extent that the conditions specified in this Agreement (including,
without limitation, execution of the Comenity Amendment) are satisfied, and (ii)
the Approval Order shall include a ruling that the fourteen (14) day stay period
provided under F.R.B.P. Nos. 6004(g) and 6006(d) shall not apply to the
transactions contemplated herein.


E.  Bankruptcy Court Approval - Enforceability of this Agreement is further
conditioned upon the Assignor obtaining the execution and entry of a final and
non-appealable order by the Bankruptcy Court approving, among other things, the
assignment and assumption of the Master Lease substantially in the form set
forth in this Agreement, the rejection of the Sublease, this Agreement, and
authorizing Assignor to enter into this Agreement and all other agreements
necessary to effectuate the intent of this Agreement (the "Approval Order").


F.  Lease Documents - To induce Assignee to execute, deliver and perform this
Agreement, Assignor represents and warrants to the best of its actual knowledge
to Assignee and agrees on and as of the date hereof and continuing through and
including the Closing Date that Exhibit "A" identifies all of the instruments
through which Assignor derives its Master Lease (including all amendments
thereto).  Complete and correct copies of the Master Lease have been delivered
to or made available for inspection by Assignee, and the Master Lease has not
been modified in any material respect except to the extent that such
modifications are disclosed by the copies delivered to or made available for
inspection by Assignee. Except as required by the Bankruptcy Code or as
otherwise provided herein or in this Agreement, Assignor makes no
representations and warranties, express or implied, concerning the Master Lease,
Premises or Property.


G.  Free and Clear of Liens & Encumbrances - Upon entry of the Approval Order
and the occurrence of all conditions precedent to the effectiveness of the
Assignment
4

--------------------------------------------------------------------------------






(including, without limitation, the execution of the Comenity Amendment), and
except as otherwise provided in this Agreement, the assignment of the Master
Lease shall be free and clear of any liens, security interests, encumbrances,
pledges or other interests.  In order to clear title to the Property, Assignor
and Assignee agree to enter into a Sublease Termination Agreement in
substantially the form of Sublease Termination Agreement attached hereto as
Exhibit "E."


H.  Use - Assignee shall use the Property for such purposes as are authorized
under the Master Lease, the Comenity Amendment and applicable law.


I.  Possession - The Assignor will deliver possession of the Property to
Assignee at Closing.  Assignor shall deliver possession of the Property in its
as-is, where-is condition, and the same shall be free of any and all subleases
and rights of possession under Section 365(h) of the Bankruptcy Code; provided,
however, that Assignee agrees to license to Assignor (the "License") until
December 1, 2014, or such earlier date as Assignor may determine, at no cost to
Assignor, a portion of the Property identified on Exhibit "F" as the "CWC
Retained Space", together with the right to use up to 10 parking spaces, and
fitness and kitchen facilities, all subject to Assignee's reasonable rules and
regulations, in substantially the form of License Agreement attached hereto as
Exhibit "E".  Prior to the expiration or earlier termination of the License
Agreement, Assignor intends to remove the following personal property from the
Property: [____________________________] Any of Assignor's personal property not
removed by Assignor by the end of the License shall be deemed abandoned and
conveyed to Assignee, and Assignee may dispose of and/or retain same without
liability to Assignor.


J.  Prorations - On the Closing Date, Assignor and Assignee shall make all
normal and customary real estate prorations, and escrows consistent with the
terms and
5

--------------------------------------------------------------------------------






conditions of this Agreement, including real estate taxes, water, sewer and
utility charges, rents, CAM and other charges payable under the Master Lease,
and income and expenses under any existing subleases affecting the Property
(other than the Comenity Sublease).


K.  Initial Rent - Commencing on the Closing Date, Assignee shall be responsible
for, and shall pay to the Master Landlord all rent and other obligations and
charges due under the Master Lease in accordance with the terms of the Master
Lease, as amended by the Comenity Amendment. Assignee also agrees to reimburse
Assignor for any rent (or other Lease Charges) paid by Assignor to the Master
Landlord for any period subsequent to the Closing Date. Any such amounts shall
be paid by Assignee within five (5) days of the Closing Date.


L.  Representations and Warranties - Assignor represents and warrants to
Assignee (which representations and warranties shall survive the Closing Date)
as to itself, that to the best of Assignor's knowledge, as of the date hereof
and as of the Closing Date:


 (i)  The amendments listed on Exhibit "A" comprise all of the amendments
included in Assignor's lease file and Assignor will deliver to Assignee its
entire lease file on the approval date (including, if available, all maintenance
records, annual reconciliations, tax bills, plans, research and correspondence),
hereinafter the "Lease File". Assignee acknowledges that the Lease File shall
not contain any attorney-client privileged correspondence or information.


(ii)  Assignor is the tenant under the Master Lease and has conferred no rights
upon any third party to use or occupy the Property described therein (by way of
license, sublease or otherwise), except in the ordinary course of business and
as either previously disclosed to Assignee or otherwise appearing in the public
records.


6

--------------------------------------------------------------------------------






(iii)  As of the Closing Date, and to Assignor's knowledge, there will be no
contracts entered into by Assignor for services or otherwise on account of
maintenance or repairs which are or will be binding on Assignee or the Property.


 (iv)  Upon payment of the Cure Payment and satisfaction of all property taxes,
owing and accrued but not yet due, Assignor will not be in default under the
Master Lease.


M.  Miscellaneous


(i)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware and to the extent permissible under the laws of
the state of Idaho. The parties agree that the Bankruptcy Court shall have
exclusive jurisdiction over any disputes hereunder, and they each hereby consent
to such jurisdiction.


(ii)  This Agreement sets forth the entire agreement and understanding of the
parties with respect to the transactions contemplated hereby and supersedes any
prior instruments, arrangements and understandings relating to the subject
matter hereof, except the Master Lease and all amendments thereto, including the
Comenity Amendment.


(iii)  Assignor may assign its rights and obligations hereunder to any trustee
or other successor in interest appointed by the Bankruptcy Court. Assignee may
not assign its rights and obligations hereunder to any party without the
Assignor's, or, as applicable, the trustee's or other successor in interest's,
consent, which consent shall not be unreasonably withheld, and following entry
of the Approval Order, any assignment of this Agreement by Assignee must also be
permitted by the terms of the Master Lease or agreed to by the Master Landlord
(if so required).


7

--------------------------------------------------------------------------------






(iv)  This Agreement may be executed with counterpart signature pages or in more
than one counterpart, all of which shall be deemed one and the same agreement,
and shall become effective on or after the Closing Date when or one or more
counterparts have been signed by each of the parties and delivered to all the
parties.


(v)  Any notice, demand, request or other communication which any party hereto
may be required or may desire to give hereunder ("Notices") shall be in writing
and shall be given as follows: (i) by hand delivery; (ii) by Federal Express or
other reputable express courier service; (iii) electronic mail; or (iv) by
facsimile transmission (other than for notices of default):


If to Assignor:


Coldwater Creek Merchandising & Logistics, Inc.
1 Coldwater Creek Drive
Sandpoint, Idaho 83864
ATTN: Vincent G. Toenjes, Esq.
Vince.Toenjes@thecreek.com


With a copy to:


Sherman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
ATTN: Douglas P. Bartner
DBartner@Shearman.com


If to Assignee:


Comenity Servicing LLC
3100 Easton Square Place
Columbus, Ohio 43219
ATTN:  Bruce McClary
Bruce.McClary@alliancedata.com


With a copy to:


ADS Alliance Data Systems, Inc.
7500 Dallas Parkway, Suite 700
Plano, Texas 75024
ATTN:  Legal Department


8

--------------------------------------------------------------------------------






If to Master Landlord:


Foothill Shadows, LLC
5141 North 40th Street, Suite 500
Phoenix, Arizona 85018
ATTN: Robert C. Samuel
Bob@samuelandcompany.com


With a copy to:


Dean & Kolts, Attorneys at Law
320 E. Neider Avenue, Suite 103
Coeur d'Alene, Idaho 83815
ATTN: Charles R. Dean, Jr.
CRDeanjr@gmail.com


or at such other address or to such other addressee or to such other facsimile
number as the party to be served with Notice shall have furnished in writing to
the party seeking or desiring to serve Notice as a place for the service of
Notice.  Notices shall be deemed to have been rendered or given on the date
received or on the date they are deemed to be received as hereinafter set
forth.  The inability to deliver Notices because of changed address of which no
notice was given, or rejection or refusal to accept any Notice offered for
delivery shall be deemed to be receipt of the Notice as for the date of such
inability to deliver or rejection or refusal to accept delivery.




[Remainder of page intentionally left blank.  Signatures follow on next page]


9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed this _____ day of
September, 2014.


ASSIGNOR:
 
Coldwater Creek Merchandising & Logistics,
Inc., a Delaware corporation


By:/s/ Vince Toenjes
Name: Vince Toenjes
Its:  Authorized Representative
 
 
ASSIGNEE:


Comenity Servicing LLC, a Texas limited
liability company


By: /s/ Sallie Komitor
Name: Sallie Komitor
Its:  President




MASTER LANDLORD:


Foothill Shadows, LLC, a Delaware limited
liability company


Samuel & Co., Inc.
By: /s/ Robert C. Samuel
Name: Robert C. Samuel
Its:  Manager


10

--------------------------------------------------------------------------------






SECOND AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT


This SECOND AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT ("Second
Amendment") is entered into effective as of September 16, 2014 (the "Effective
Date"), by and between FOOTHILL SHADOWS, LLC, a Delaware limited liability
company ("Lessor"), and COMENITY SERVICING LLC, a Texas limited liability
company, as successor in interest to Coldwater Creek Merchandising & Logistics
Inc., a Delaware corporation ("Lessee").


R E C I T A L S :




A.  Lessor and Coldwater Creek Inc., as lessee, entered into that certain
Amended and Restated Lease Agreement dated July 19, 2007, as amended by
Assignment and Assumption of Leases dated January 31, 2008 ("First Assignment"),
between Coldwater Creek Inc., as Assignor, and Coldwater Creek U.S. Inc., as
Assignee, as further amended by Amendment to Amended and Restated Lease
Agreement dated April 22, 2009 ("Lease Amendment"), between Lessor and Coldwater
Creek Inc. and Coldwater Creek U.S. Inc., collectively, as lessee, as further
amended by Assignment and Assumption of Leases, dated July 5, 2009 ("Second
Assignment"), between Coldwater Creek U.S. Inc., as assignor, and Coldwater
Creek Merchandising & Logistics Inc., as assignee, as amended by Assumption and
Assignment Agreement dated September 16, 2014 between Coldwater Creek
Merchandising & Logistics Inc., as assignor, and Lessee, as assignee
(collectively, the "Existing Lease").


B.  The Existing Lease and this Second Amendment are collectively referred to
herein as the "Lease."


C.Pursuant to the Lease, Lessor currently leases to Lessee and Lessee currently
leases from Lessor that certain space containing approximately 68,000 square
feet of rentable area located in the building located at 751 Hanley Avenue,
Coeur d'Alene, Idaho (the "Existing Premises") and 46,000 square feet of
rentable area located in the building located at 745 Hanley Avenue, Coeur
d'Alene, Idaho (the "Expansion," and together with the Existing Premises, the
"New Premises").


D.  Lessor and Lessee now desire to amend the Lease to modify various terms and
provisions of the Lease, all as hereinafter provided.


E.  Except as otherwise expressly provided herein to the contrary, all
capitalized terms used in this Second Amendment shall have the same meanings
given such terms in the Lease.


A G R E E M E N T:


NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



--------------------------------------------------------------------------------







1.  Original Lease.  The Original Lease was amended in its entirety by the terms
of the Existing Lease.  As of July 19, 2007, the Original Lease terminated and
was of no further force or effect.


2.  Lease Documents.  The definition of "Lease Documents" in the Existing Lease
is hereby amended to read as follows: "Lease Documents" means the Existing Lease
as amended by this Second Amendment, and any other instruments, agreements,
certificates and documents necessary to consummate the transactions contemplated
in the Existing Lease as amended by this Second Amendment.


3.  Lease Term.  If, on or before March 31, 2026 (the "Termination Deadline"),
Lessee provides Lessor with written notice of Lessee's intent to terminate this
Lease (the "Termination Notice"), this Lease shall terminate on March 31, 2027
(the "Termination Date").  Upon termination of this Lease pursuant to Lessee's
termination right set forth above, this Lease and all of Lessor's and Lessee's
obligations under this Lease shall terminate as of the Termination Date.  If
Lessee fails to deliver the Termination Notice on or before the Termination
Deadline, this Lease shall remain in full force and effect.


4.  Condition of Premises.    Lessee shall continue to occupy the Existing
Premises from and after the date of execution of this Second Amendment in its
current "AS IS" condition.


5.  Insurance.  Sections 6.5 and 6.6 of the Lease are deleted in their entirety
and the following Sections 6.5 and 6.6 are inserted into the Lease in
replacement thereof:


"Section 6.5. Insurance Required. At all times throughout the Lease Term, the
Lessee shall, at its sole cost and expense, maintain or cause to be maintained
insurance against such risks and for such amounts as are customarily insured
against by businesses of like size and type and shall pay, as the same become
due and payable, all premiums with respect thereto, including, but not
necessarily limited to:


(a)  Insurance against loss or damage by fire, lightning and other casualties
customarily insured against, with a uniform standard extended coverage
endorsement, such insurance to be in an amount not less than the full 100%
replacement value of the completed buildings and improvements, exclusive of
footings and foundations, as agreed by insurer selected by the Lessee. Said
insurance shall be provided by a recognized license insurance carrier with an AM
Best Rating of A-VII or better.


(b)  Workers' compensation insurance, disability benefits insurance and each
other form of insurance which the Lessee or any permitted sublessee is required
by Law to provide, covering loss resulting from injury, sickness, disability or
death of employees of the Lessee or any permitted sublessee who are located at
or assigned to the New Premises. This coverage shall be in effect from and after
the Original Lease Date with respect to the New Premises, or on such earlier
date as any employees of
2

--------------------------------------------------------------------------------







the Lessee, or any permitted sublessee, contractor or subcontractor of Lessee,
first occupy the New Premises.


(c)  Commercial General Liability Insurance protecting the Lessor and the Lessee
against loss or losses arising from personal injury, including but not limited
to, premises-operations, broad form property damage, products/completed
operations, contractual liability, independent contractors, personal injury and
advertising injury and liability assumed under an insured contract with a limit
of liability of not less than $1,000,000 each occurrence, $2,000,000 aggregate
and with an excess liability coverage in an amount not less than $5,000,000 each
occurrence protecting the Lessor and the Lessee against any loss or liability or
damage for personal injury, including bodily injury or death, or property
damage.


Section 6.6. Additional Provisions Respecting Insurance. All insurance required
by Section 6.5 hereof or under any other provision of this Lease Agreement shall
be procured and maintained in financially sound and generally recognized
responsible insurance companies selected by the entity required to procure the
same and authorized to write such insurance in the State.  Lessee shall be
responsible for the payment of all applicable deductibles under the
aforementioned coverages.  Lessee shall provide for at least sixty (60) calendar
days' prior written notice of a restriction, cancellation or modification to the
policies thereof to the Lessor and Lender. The policies under Section 6.5 shall
contain appropriate waivers of subrogation. The policies under Section 6.5(c)
shall list Lessor as an additional insured on the insurance required by this
Lease.  Lessee shall provide proof of insurance in the form of an Acord 28
(2014/01) or equivalent to Lessor."


6.  Assignment and Subleasing by Lessee.  Section 9.2 of the Lease is deleted in
its entirety and the following Section 9.2 is inserted into the Lease in
replacement thereof:


"Section 9.2. Assignment and Subleasing by Lessee.  Lessee shall have the right
to assign this Lease or sublet all or part of the New Premises without the prior
consent of Lessor to any entity directly or indirectly controlling, controlled
by, or under common control with Lessee as of the date on which such assignment
or subletting is being made (any such entity being a 'Related Party,' and any
such assignment or sublease being a 'Related Party Assignment,') which shall
include without limitation an assignment of Lessee's interest under this Lease
by operation of law or as a consequence of a merger of Lessee into or with a
Related Party, a change of control of or change of ownership of Lessee provided
a Related Party thereafter controls Lessee, or a sale of substantially all of
Lessee's assets to a Related Party.   Lessee shall not have the right to assign
this Lease or sublet all or part of the New Premises to any party other than a
Related Party unless Lessor consents to such assignment or sublet, which
3

--------------------------------------------------------------------------------







consent shall not be unreasonably withheld, conditioned or delayed.  Each
assignment of this Lease or sublease of all or a portion of the New Premises
shall also assign all rights of Lessee under this Lease to the assignee or
sublessee, respectively, including, without limitation, any options to renew the
term of this Lease, options to purchase the Building or the New Premises, and
first rights of refusal to purchase the Building or the New Premises or lease
additional space in the Building.    Lessor shall not have the right of
recapture of the New Premises in the event of any assignment or sublease,
regardless of whether such assignment or sublet is to a Related Party or a third
party.  Notwithstanding the foregoing, no assignment or sublease, with or
without Lessor's consent, shall relieve Lessee, or any guarantor of Lessee's
obligations under this Lease, from any liability under this Lease."


7.  Notices.  Any notice required or permitted to be given shall be in writing
and may be given by: (a) registered or certified mail and shall be deemed given
on the third day following the mailing date; or (b) overnight delivery and shall
be deemed delivered the following day. Notices and payments shall be delivered
to the following addresses, which may be changed by written notice:


To the Lessor:                      Foothill Shadows, LLC
5141 North 40th Street, Suite 500
Phoenix, Arizona 85018
ATTN:  Robert C. Samuel
Fax No.: 602.840.9490


To the Lessee:                      Comenity Servicing LLC
3100 East Square Place
Columbus, Ohio 43219
ATTN:  Legal Department


With a copy to:                    Comenity Servicing LLC
3100 Easton Square Place
Columbus, Ohio 43219
ATTN:  Bruce McClary


ADS Alliance Data Systems, Inc.
7500 Dallas Parkway, Suite 700
Plano, Texas 75024
ATTN:  Legal Department


8.  Sublease.  The terms of this Second Amendment are conditioned upon the
execution by all necessary parties of all documents required to terminate that
certain Sublease Agreement dated effective as of July 25, 2013, between
Coldwater Creek U.S. Inc., a Delaware corporation, as Sublandlord, and Lessee,
as Subtenant, as amended by Sublease Amendment No. 1 entered into on  October 1,
2013, but effective as of July 26, 2013, by and between Coldwater
4

--------------------------------------------------------------------------------







Creek Merchandising & Logistics Inc., a Delaware corporation, Coldwater Creek
U.S. Inc., a Delaware corporation, and Lessee.


9.  Bankruptcy Court Approval.  The terms of this Second Amendment are
conditioned upon the United States Bankruptcy Court for the District of
Delaware, the court administering the chapter 11 proceedings of Coldwater Creek
Inc. and certain affiliated entities, Case No. 14-10867 (BLS), approving (a) the
assumption and assignment of the Existing Lease from Coldwater Creek
Merchandising & Logistics Inc., as assignor, to Lessee, as assignee, and (b) the
Sublease termination.


10.  Brokers.  Lessor and Lessee each hereby represents and warrants to the
other party that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Second Amendment and that it knows of no
other real estate broker or agent who is entitled to a commission in connection
with this Second Amendment.  Each party agrees to indemnify and defend the other
party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments and costs and expenses
(including, without limitation, reasonable attorneys' fees) with respect to any
leasing commission or equivalent compensation alleged to be owing in connection
with this Second Amendment on account of the indemnifying party's dealings with
any real estate broker or agent (other than the Brokers).


11.  Counterparts.  This Second Amendment may be executed in multiple
counterparts, each of which is to be deemed original for all purposes, but all
of which together shall constitute one and the same instrument.


12.  Severability.  If any term or provision of this Lease shall be invalid or
unenforceable to any extent, the remainder of this Lease shall not be affected
thereby, and each term and provision of this Lease shall be valid and enforced
to the fullest extent permitted by law.


13.  Conflict.  In the event of any conflict between any provisions of this
Second Amendment and any provisions of the remainder of the Lease, the
provisions of this Second Amendment shall control.


14.  No Further Modification.  Except as set forth in this Second Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.


[SIGNATURES ON FOLLOWING PAGE]


5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.


LESSOR:


FOOTHILL SHADOWS, LLC,
a Delaware limited liability company


Samuel & Co., Inc.
By: /s/ Robert C. Samuel
Name: Robert C. Samuel
Its:  Manager




LESSEE:


COMENITY SERVICING LLC,
a Texas limited liability company
 
By: /s/ Sallie Komitor
Name: Sallie Komitor
Title: President





 
6
 

--------------------------------------------------------------------------------